Citation Nr: 1437512	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-20 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for a right ear hearing loss disability.  


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1987 to February 1997, January 2005 to May 2005, November 2008 to February 2009, and from August 2011 to December 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for a right ear hearing loss disability and assigned a noncompensable rating.  

A review of the Virtual VA and VBMS electronic claims files reveal documents that are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal. 


FINDINGS OF FACT

1.  The Veteran's hearing acuity was no higher than level VI in his right ear.   

2.  The Veteran is not service-connected for a left ear hearing loss disability.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the right ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for a right ear hearing loss disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In particular, the record contains the Veteran's service treatment records and VA examination reports.  The Veteran has indicated that he has not sought treatment for his right ear hearing loss disability since separation.  

The Veteran was afforded VA examinations in June 2009 and April 2013.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Legal Principles and Analysis

The Veteran seeks a compensable evaluation for his right ear hearing loss disability that was aggravated by active service.  For the reasons below, the Board finds that the Veteran's right ear hearing loss disability does not warrant a compensable evaluation.  

Disability ratings are determined by application of the criteria in the VA Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).

Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform noncompensable rating is warranted throughout the entire period on appeal.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In cases involving aggravation by active service, generally, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service.  38 C.F.R. § 3.322.  

The Veteran's right ear hearing loss disability is currently rated as noncompensable pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  

Under the rating criteria, the method for rating a hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test of puretone decibel thresholds at 1000, 2000, 3000, and 4000 Hz, with an average puretone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.  Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and puretone threshold average.

Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.  

The Board notes that if impaired hearing is only service-connected in one ear, as is the case here, in order to determine the percentage evaluation, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.  

38 C.F.R. § 3.383 provides that compensation is payable for the combination of service-connected and nonservice-connected hearing impairment if the hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment as a result of non-service connected disability meets the provisions of § 3.385 in the other ear.  

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  An exceptional hearing loss exists when the puretone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  As discussed in greater detail below, the provisions of exceptional hearing loss are not applicable in this case.

Here, the Veteran was afforded VA examinations in June 2009 and April 2013.  

In June 2009, the Veteran's puretone thresholds in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Right Ear 
40
90
85
95
78

His speech recognition score was 84 in the right ear.  These audiometric findings equate to level III hearing in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Combining the right ear level III hearing with the level I hearing attributed to the non-service-connected left ear hearing loss results in a noncompensable rating.  

In April 2013, the Veteran's puretone thresholds in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Right Ear 
45
85
90
95
79

His speech recognition score was 72 in the right ear.  These audiometric findings equate to level VI hearing in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Combining the right ear level VI hearing with the level I hearing attributed to the non-service-connected left ear hearing loss results in a noncompensable rating.  

The Board notes that these test results do not require consideration of exceptional patterns of hearing impairment as the thresholds do not meet the criteria for consideration.  38 C.F.R. § 4.86 (consideration is given with thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency).

The above evidence reflects that a noncompensable rating is warranted for the entire period on appeal.  

As the Veteran's right ear hearing loss disability is noncompensable, 38 C.F.R. § 3.383 is not applicable.  

The Board has also considered the Veteran's lay statements that he has difficulty understanding conversations when people are on his right side.  The Veteran is competent to report his observations with regard to the severity of his hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's statements are also credible in this regard, as there is no evidence contradicting his assertions and the Board has no basis for rejecting them.

However, with regard to the Veteran's entitlement to a higher initial evaluation for his right ear hearing loss disability, ratings for a hearing loss disability involve a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board therefore cannot reach a different conclusion with regard to entitlement to a higher initial schedular rating for a hearing loss disability, as it is bound by the applicable law and regulations to mechanically apply the rating schedule to the numeric designations from audiometric test results without regard to the information provided by the Veteran in his statements.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

To the extent that the Veteran has argued that his right ear hearing loss disability should have been granted on a direct incurrence basis compared to being granted on the basis that the pre-existing right ear hearing loss disability was permanently worsened by service, the Board finds that since the pre-service percentage was zero, no deduction is necessary, and his rating would be the same.  

In regard to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Veteran reported difficulty with communication and conversations.  To the extent that the criteria do not reasonably describe the right ear hearing loss disability level and symptomatology, the Veteran does not claim, and the evidence does not reflect, that his right ear hearing loss disability has caused marked interference with employment.  The Veteran also did not endorse frequent hospitalization and the evidence reflects that his symptoms have not otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for a right ear hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the evidence reflects that the Veteran's right ear hearing loss disability has not caused unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's right ear hearing loss disability more nearly approximate the criteria a compensable evaluation.  The benefit-of-the-doubt doctrine is therefore not for application and the claim for an increased rating for a right ear hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a compensable evaluation for a right ear hearing loss disability is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


